Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 1 of 71 PageID #:12038
                                                                                  1

    1                    IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
    2                             EASTERN DIVISION

    3   IN RE: NATIONAL COLLEGIATE              )   Docket No. 13 C 9116
        ATHLETIC ASSOCIATION STUDENT-           )
    4   ATHLETE CONCUSSION INJURY               )
        LITIGATION                              )   Chicago, Illinois
    5                                           )   February 25, 2019
                                                )   11:00 o'clock a.m.
    6
                    TRANSCRIPT OF PROCEEDINGS - FAIRNESS HEARING
    7                     BEFORE THE HONORABLE JOHN Z. LEE

    8   APPEARANCES:

    9   For the Settlement                HAGENS BERMAN SOBOL SHAPIRO, LLP
        Class:                            BY: MR. STEVE W. BERMAN
  10                                      1301 2nd Avenue, Suite 2000
                                          Seattle, Washington 98101
  11
                                          HAGENS BERMAN SOBOL SHAPIRO, LLP
  12                                      BY: MS. ELIZABETH A. FAGAN
                                          1144 West Lake Street, Suite 400
  13                                      Oak Park, Illinois 60301

  14                                      SIPRUT, PC
                                          BY: MR. JOSEPH SIPRUT
  15                                           MR. TODD L. McLAWHORN
                                          17 North State Street, Suite 1600
  16                                      Chicago, Illinois 60602

  17    For the NCAA:                     LATHAM & WATKINS, LLP
                                          BY: MR. MARK S. MESTER
  18                                           MS. JOHANNA M. SPELLMAN
                                               MR. MARC KLEIN
  19                                      330 North Wabash Avenue, Suite 2800
                                          Chicago, Illinois 60611
  20
        For the Objectors:                RIFKIN WEINER LIVINGSTON, LLC
  21                                      BY: MR. ARON RASKAS
                                          7979 Old Georgetown Road
  22                                      Suite 400
                                          Bethesda, Maryland 20814
  23
                                          EDELSON, P.C.
  24                                      BY: MR. JAY EDELSON
                                          350 North LaSalle Street
  25                                      14th Floor
                                          Chicago, Illinois 60654
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 2 of 71 PageID #:12039
                                                                                  2

    1   APPEARANCES (Cont'd):

    2   For the Objectors                 GORDON LAW OFFICES, LTD.
        (Cont'd):                         BY: MR. RICHARD R. GORDON
    3                                     111 West Washington Street
                                          Suite 1240
    4                                     Chicago, Illinois 60602

    5                                     COATS, ROSE, YALE, RYMAN & LEE
                                          BY: MR. DWIGHT E. JEFFERSON
    6                                     9 Greenway Plaza, Suite 1000
                                          Houston, Texas 77046
    7
        Also Present:                     JAMES C. SELMER & ASSOCIATES, PA
    8                                     MR. MARC M. BERG,
                                            via teleconference
    9                                     500 Washington Avenue South
                                          Suite 2010
  10                                      Minneapolis, Minnesota 55415

  11    Court Reporter:                   MR. JOSEPH RICKHOFF
                                          Official Court Reporter
  12                                      219 S. Dearborn St., Suite 1232
                                          Chicago, Illinois 60604
  13                                      (312) 435-5562

  14
                          * * * * * * * * * * * * * * * * * *
  15
                                PROCEEDINGS RECORDED BY
  16                             MECHANICAL STENOGRAPHY
                            TRANSCRIPT PRODUCED BY COMPUTER
  17

  18

  19

  20

  21

  22

  23

  24

  25
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 3 of 71 PageID #:12040
                                                                                  3

    1               THE CLERK:    Case 13 CV 9116, NCAA Student-Athlete

    2   Concussion Injury Litigation.

    3               THE COURT:    All right.      Good morning, everyone.

    4               MR. JEFFERSON:     Good morning, your Honor.

    5               THE COURT:    We had a bit of a delayed start today

    6   because of the Level 2 HAZMAT incident in the courthouse,

    7   which now has been cleared up.          So, we're just going to

    8   proceed with the agenda that I issued on February 20th, 2019.

    9               First, I'll address arguments with regard to the

  10    motion for final approval of the second amended class

  11    settlement; then I'll hear arguments with regard to settlement

  12    counsel's petition for fees, expenses and incentive awards for

  13    settlement class representatives; and, finally, I'll address

  14    -- or hear arguments -- with regard to the remaining petitions

  15    for attorneys' fees and service awards.

  16                So, basically, how I'd like to proceed is, if you are

  17    addressing the Court, if you could just stand up and just tell

  18    me your name and the party that you're representing as the

  19    proceedings continue.

  20                So, I guess first up is the settlement class

  21    counsel's arguments with regard to the motion for final

  22    approval.

  23                MR. BERMAN:     Good morning, your Honor, Steve Berman

  24    on behalf of the class -- settlement class.

  25                Because there are people watching, I prepared a
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 4 of 71 PageID #:12041
                                                                                        4

    1   PowerPoint so people can follow along my comments.               I have a

    2   hard copy.     I don't know if you want a hard copy, your Honor.

    3              THE COURT:     I can see it from here.         Thank you.

    4              MR. BERMAN:      That's good, because there's a typo in

    5   the hard copy.

    6              Your Honor, we're pleased to be before you moving for

    7   final approval.      And I'd like to place this in context,

    8   because this is not a typical final approval hearing in some

    9   senses.    You had the foresight to say, this is one of the

  10    cases in which I'm going to do a piercing analysis at the

  11    preliminary approval stage, and you did so.              So, I think we're

  12    at a much more advanced stage than normal.             The Court is more

  13    informed than normal.        We worked through many things at great

  14    length.    So, I'm going to be, actually, fairly brief today,

  15    unless the Court has questions.

  16               So, I don't think there's any dispute that these are

  17    the five standards that the Seventh Circuit looks to in

  18    evaluating settlement.        And I'm just going to march through

  19    those in order.

  20               The first factor is the strength of the plaintiffs'

  21    case versus what we actually achieved in the settlement.                  And

  22    this is a very unusual case because, as I mentioned to the

  23    Court before, I think we obtained more in the settlement than

  24    we could if we just continued with the litigation; and, I'll

  25    go through the reasons why that's the case.
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 5 of 71 PageID #:12042
                                                                                        5

    1              Basically, the settlement achieves everything we

    2   would have asked for in terms of medical monitoring, plus

    3   more; and, it achieves everything we would have asked for in

    4   the return-to-play protocols that we've set up.

    5              So, first, in terms of the breadth, the settlement

    6   does something that we couldn't have done if we continued to

    7   litigate; in that, it covers all genders, all sports, all

    8   ages, all states, all time periods, which we could not have

    9   accomplished if we continued to litigate.

  10               And as the Court is well aware, that medical

  11    monitoring includes the medical monitoring fund, which goes

  12    for 50 years.      It includes medical evaluations.           And when I

  13    mention that we achieved everything we could achieve, at one

  14    point Mr. Edelson argued before the Court that, actually, you

  15    can get more than the cost of medical monitoring if we

  16    litigated.     And the Court did its own research and disagreed

  17    with Mr. Edelson.

  18               So, we actually achieved in medical monitoring what

  19    we could have gotten, and more, if we went to court -- went to

  20    trial.

  21               The other thing that augers in favor of final

  22    approval is some of the opinions, I think, of the experts.

  23               Now, Dr. Cantu is without question one of the leading

  24    concussion doctors in the country.           He's the go-to guy.          And

  25    he has opined that the medical monitoring is valuable because
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 6 of 71 PageID #:12043
                                                                                    6

    1   student athletes may be experiencing conditions and symptoms

    2   they don't really understand.          They're going to go in, they're

    3   going to get a test, and that test can say, you're suffering

    4   this from a concussion you had; here's what we can do to help

    5   your life.     We can give you more tests, or we can design a

    6   therapy program to help offset the effects of this concussion

    7   that you have.

    8               So, it's a very valuable tool to help these student

    9   athletes.     And we designed the tool to go for 50 years.

  10                Every single student athlete who's a member of the

  11    class can avail themselves of the medical monitoring.                They

  12    can complete the questionnaire five times, and they can

  13    qualify to receive a medical exam twice.             And there's a

  14    special clause that we instituted at your request:               For good

  15    cause, people can petition the Science Committee if they want

  16    to have an additional examination.

  17                The other benefit that class members will receive

  18    that, I think, augers in favor of the settlement is that we

  19    have the world's best experts on this Medical Science

  20    Committee.     You know, we picked two of the best in the

  21    country.     The NCAA picked top doctors.         I have not always

  22    agreed with what they say, but they clearly are day-to-day

  23    dealing with concussions and the growing science that's going

  24    to surround concussion treatment as we go forward through this

  25    program.
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 7 of 71 PageID #:12044
                                                                                      7

    1              So, the Court should be assured that there are some

    2   really smart people that are going to be working on this

    3   problem for the next 50 years.

    4              So, if I look at -- again, looking at what we could

    5   have gotten if we kept going and what we did get -- because

    6   that's one of the first factors -- the settlement is for all

    7   states.    And we know -- and your Honor's already mentioned in

    8   one of your prior orders -- that medical monitoring relief is

    9   not available in all states.          So, again, if we had gone to

  10    trial, we would not have gotten the sweeping, all-state

  11    coverage that we did.

  12               Also, as I mentioned earlier -- and we've had this

  13    discussion before -- there's an unlimited time period in the

  14    settlement.     So, everyone that was ever an NCAA athlete gets

  15    the benefit of medical monitoring.           If we had gone to trial,

  16    we would have had a vigorous debate about when there was a

  17    consensus of best practices for treating concussions.                It may

  18    have been 2002.      In our complaint we said it was 2004.            Maybe

  19    the NCAA would have got a jury or your Honor to say it was

  20    2007 or 2010.      But in this settlement, we took away that time-

  21    period issue, which is a benefit to the class.

  22               And we achieved in the medical monitoring everything

  23    that Dr. Cantu set forth in the complaint and the class

  24    motion.    So, we got a hundred percent, which is very unusual

  25    in presenting a settlement to the Court.             Usually you come
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 8 of 71 PageID #:12045
                                                                                    8

    1   in -- class counsel -- and say, damages were X, we got 10

    2   percent, 20 percent, 30 percent.           But that's not what we're

    3   seeing here today.

    4              Then with respect to return to play, I'm not going to

    5   go through each one of these, because I think your Honor's

    6   written about them and is familiar with them.              But we set out

    7   to change the way the NCAA treats concussions, and we achieved

    8   everything that we think is part of the best practices for

    9   concussion management.        And, again, that is going to be very

  10    valuable to the class.

  11               So, that gets us up to what the class is giving up.

  12    And I don't think I need to repeat this, because this has been

  13    the focal point of a lot of argument and opinions by your

  14    Court -- by the Court.        But we're preserving -- and your Honor

  15    now has all these cases in front of him -- the right to bring

  16    personal injury claims and the statute of limitations is

  17    tolled.    So, I do not believe that the class is really losing

  18    much, and I think that the Court has already ruled the same.

  19               They're waiving a right to bring a nationwide (b)(3)

  20    class.    And the Court found that that was of minimal value at

  21    best.    So, it's not something that they're giving up so much

  22    that the rest of the benefits don't weigh in favor of a

  23    settlement.

  24               On the 23(c)(4), the issue class, we actually brought

  25    this as a (c)(4).       We wanted a (c)(4) issue class for the
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 9 of 71 PageID #:12046
                                                                                  9

    1   Court to decide duty.        This was one of the goals of

    2   litigation.     The Court ruled, in connection with Mr. Edelson's

    3   motion, that there was no 23(c)(4) certification strategy

    4   presently before the Court, that the Court agreed with.

    5              So, the fact that we were able, again, to get this

    6   nationwide class and return-to-play protocols in place exceeds

    7   where we would have gotten in all likelihood.

    8              The second factor, the complexity of the case.

    9   You've already written on that, so I'm not going to dwell on

  10    that.    Obviously, if we kept going, this was going to be a

  11    lengthy and drawn-out affair.          So, that augers in favor.

  12               The third factor, lack of opposition.            There were

  13    3.958 million notices sent to people.            We had 21 objections,

  14    for an extraordinarily low objection rate.             So, that, again,

  15    augers in favor of the class.

  16               And this is a class that had more notice than most.

  17    It had mailed notice.        It had media notice.        These are all

  18    college graduates.       It's a matter that's important to many of

  19    them.    So, the lack of objection, I think, favors approval.

  20               The next factor, your Honor, is the opinion of

  21    counsel.     Well, you have more than the opinion of counsel.

  22    You have the opinion of the medical experts, which had filed

  23    affidavits in favor of the settlement.

  24               And to the extent that your Honor listens to the

  25    opinion of counsel, with respect to the return-to-play aspect
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 10 of 71 PageID #:12047
                                                                                        10

    1    of the settlement, we believe it is an important settlement.

    2    I have handled six to eight NCAA-related concussion cases.

    3    So, I've dealt with these student athletes, all of whom, in my

    4    view, were hurt because they were returned to play too early.

    5    And it is a sad thing to have to deal with a student athlete

    6    who is 21, 22 years old, drops out of school, and then they

    7    seem to go on this path of depression, isolation, drug use,

    8    and their lives really unravel.

    9               So, if the return-to-practice protocols can stop that

   10    from happening, that's a thing that we all should be proud of,

   11    the Court and all the lawyers.

   12               The last factor is that based on a full record, the

   13    Court is, I think, well aware that there was an extensive

   14    record on class certification and getting to class

   15    certification and offering opinions in support of class

   16    certification.      In fact, Mr. Edelson said the record was

   17    complete enough for him to bring his (b)(3) motion.               He didn't

   18    need any more discovery.        So, that also augers in favor of the

   19    settlement.

   20               Obviously, we didn't leave any stone unturned.                 We

   21    knew the facts at the time that we settled.

   22               And the last thing I'd like to say in support of the

   23    settlement is -- I don't know if the Court read through all

   24    the letters that came in.        There were quite a few.

   25               THE COURT:     I did read through all of them.
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 11 of 71 PageID #:12048
                                                                                   11

    1               MR. BERMAN:     But this one really struck me.          And this

    2    is from this University of Arizona student athlete, where she

    3    talks about how grateful she is for the settlement and the

    4    work that was done here and the work that may help her in the

    5    future.    We don't always get those kind of comments when we're

    6    presenting a settlement to the Court.

    7               So, unless the Court has any questions, we strongly

    8    submit that the five factors all weigh in favor of approval of

    9    the settlement.

   10               THE COURT:     Thank you, Mr. Berman.

   11               MR. BERMAN:     Thank you.

   12               THE COURT:     I do not have any questions at this time.

   13    I'm fully aware of the record and have reviewed all the

   14    materials that everyone has submitted with regard to the

   15    fairness hearing and the proposed class settlement.

   16               So, at this point, then, I will recognize counsel for

   17    Ms. Samantha Grieber, as well as Ms. Donlon and Ms.

   18    Spinazzola.

   19               MR. RASKAS:     Good morning, your Honor.

   20               THE COURT:     Good morning.

   21               MR. RASKAS:     Thank you very much.

   22               Your Honor, if I may hand up -- I had previously

   23    transmitted some exhibits, but this is another copy.

   24               THE COURT:     Can you please state your name.

   25               MR. RASKAS:     Yes, your Honor.       Aron Raskas.     I
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 12 of 71 PageID #:12049
                                                                                   12

    1    represent Samantha Grieber, Lacey Donlon and Marisa

    2    Spinazzola, three women who play NCAA -- or have played

    3    NCAA -- lacrosse.

    4               Your Honor, with me in the courtroom today is

    5    Ms. Grieber.     She's one of the student athletes that

    6    Mr. Berman described who suffered terrible effects from

    7    concussions.

    8               Your Honor, Mr. Berman talked about the piercing

    9    analysis that the Court conducted.           And I understand that.

   10    I've read it.     And I appreciate everything that your Honor has

   11    done, the conscientious manner in which the Court has

   12    approached this and, certainly, the conscientious manner in

   13    which counsel have approached this, as well.             And I wish I

   14    could have been part of that debate back in 2015, early 2016,

   15    about classes and the like.         But, unfortunately, we weren't

   16    aware of it.     And I guess that's the purpose of notice and

   17    objection.     That's why we're here.

   18               And the reason we're here, your Honor, is because

   19    across the continuum of NCAA sports, there's one sport and one

   20    group, and one sport and one group only, where the NCAA

   21    maintains rules to protect male lacrosse -- male players from

   22    concussions and serious head injuries in the sport, yet

   23    simultaneously continues to promulgate rules that discriminate

   24    against the women playing that sport by making it illegal for

   25    them to protect themselves the same way that the men protect
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 13 of 71 PageID #:12050
                                                                                   13

    1    themselves.

    2               And that sport obviously is lacrosse, and that group

    3    is women's lacrosse players.

    4               And their unique, serious and substantial claims were

    5    simply not addressed in this litigation.

    6               I know that your Honor has read our papers, so I'm

    7    not going to re-plow that ground.          But I do want to amplify

    8    some developments since then and respond to any questions that

    9    the Court may have.

   10               Your Honor, our argument is several-fold.             The

   11    proposed settlement, we believe, is not fair, reasonable or

   12    adequate, as it does nothing to address the unique

   13    vulnerabilities of this putative subclass of women, the women

   14    lacrosse players.

   15               Right now, in this litigation, women lacrosse players

   16    have the right to proceed in this action as a nationwide class

   17    with a very strong case to obtain an order against the NCAA

   18    that would require the NCAA to allow them to protect

   19    themselves by wearing helmets, just like men do.              But this

   20    settlement, if approved, would wrongfully strip from them that

   21    right and ability to seek the protection that they need as a

   22    nationwide class.      And that's a valuable procedural right that

   23    your Honor previously recognized.          And I'll come back to that

   24    in a few moments.

   25               Furthermore, we believe that before you even get to
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 14 of 71 PageID #:12051
                                                                                    14

    1    whether this settlement is fair, reasonable or adequate, under

    2    the guidance of Amchem and Ortiz you have to determine whether

    3    or not the class can be properly certified.             And we believe

    4    that the class cannot be certified under Rules 23(a)(3) and

    5    (a)(4), typicality and adequacy of representation, because,

    6    despite their conscientious efforts in this case, the class

    7    counsel and the named class representatives did not adequately

    8    protect the interests of this putative subclass of women

    9    lacrosse players.

   10               Your Honor, we filed our objection back in August of

   11    2017, and since then there's been developments in the case

   12    that your Honor's aware of that we've been prosecuting in New

   13    York on behalf of Ms. Grieber.          And there's a confidentiality

   14    order, protective order in that case, which the NCAA has

   15    fought strongly to defend.         So, what I can say about that case

   16    and the documents in that case is limited.

   17               But I am authorized to say that there are documents

   18    and depositions in that case brought by Ms. Grieber in New

   19    York against the NCAA that are very relevant to this class

   20    action.    The NCAA produced 80,000 pages of documents.             I've

   21    identified over 125 as very relevant exhibits.              Those

   22    materials could have been obtained in this litigation had the

   23    interests of women lacrosse players been adequately

   24    represented.     Counsel could have considered those before

   25    making determinations.        Counsel could have used them in
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 15 of 71 PageID #:12052
                                                                                   15

    1    negotiations with the NCAA in settlement.            And that's what's

    2    available in this case.

    3               In addition, your Honor -- and I've given to counsel

    4    here, and I've submitted to the Court, five documents that I'd

    5    ask the Court to enter into the record as exhibits on behalf

    6    of these three objectors in this case.            Four I previously

    7    transmitted to the Court and to counsel.            There's a fifth here

    8    that I've just included here.

    9               And let me just review them very briefly, because

   10    I'll come back to them and explain why they're relevant.

   11               The first is an order entered by the court in New

   12    York.    And that's Exhibit 1.       And on Page 8 of that opinion,

   13    that judge, Judge Brown, in the Supreme Court for Nassau

   14    County, concluded, in denying NCAA's motion to dismiss, that

   15    the NCAA's argument that it cannot be liable because the

   16    plaintiff assumed the risks inherent in the sport of lacrosse

   17    is unavailing because, he held, through its control over the

   18    rules of play and equipment, NCAA effectively prohibited the

   19    plaintiff from utilizing protective headgear.             As the party

   20    with authority to make rules concerning the safety equipment

   21    utilized by athletes on the field of play and who undertook to

   22    exercise that authority, NCAA had a duty to avoid exposing the

   23    plaintiff to risks that were unreasonably increased.

   24               That's directly relevant to the issues here, your

   25    Honor.
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 16 of 71 PageID #:12053
                                                                                   16

    1               THE COURT:     Could I ask you a question.

    2               MR. RASKAS:     Yes, your Honor.

    3               THE COURT:     What is the relief that you are seeking

    4    before the New York Supreme Court?

    5               MR. RASKAS:     We are seeking damages.         We have not

    6    sought injunctive relief in that case, your Honor.               It's a

    7    state court action.

    8               We believe that the place to seek the injunctive

    9    relief that's necessary to protect women across the country

   10    who play NCAA lacrosse is first and foremost in this action.

   11    And that's why the release that would release their right to

   12    proceed in this action on a class-wide basis is of such

   13    significance to them.

   14               We believe that --

   15               THE COURT:     But there wasn't anything procedurally

   16    that would have prohibited you from seeking that injunctive

   17    relief -- at least nothing out of this Court that would have

   18    prohibited from you doing that -- in the New York court; isn't

   19    that correct?

   20               MR. RASKAS:     That's correct, your Honor.          Yes, it is.

   21               THE COURT:     And, presumably, if -- and I know that

   22    the NCAA and other people have raised concerns about standing

   23    because Ms. Grieber is no longer a lacrosse player, and

   24    various other issues.

   25               But focusing on the release that is the basis for the
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 17 of 71 PageID #:12054
                                                                                   17

    1    objection that you raise, if a current lacrosse player -- say,

    2    to deal with the standing objections -- would file an

    3    individual suit, whether it's New York or Illinois or where

    4    have you, asking for injunctive relief to require the NCAA to

    5    require helmets for women lacrosse players and the court

    6    orders such injunctive relief, as a practical matter wouldn't

    7    that mean that all women lacrosse players would benefit from

    8    that order requiring the NCAA to mandate helmets for women

    9    lacrosse players?

   10               MR. RASKAS:     That's not clear, your Honor.          And

   11    that's the hub of the issue.

   12               The NCAA says, in its response to our objection on

   13    Page 5, that if we did that, if we were successful in

   14    obtaining such specified relief for a single school, the

   15    result would likely be a rule change.           There's no commitment

   16    to that.    It's far from certain.

   17               The NCAA could theoretically -- your Honor said

   18    practically speaking.       The NCAA, practically speaking, could

   19    decide not to sponsor lacrosse at that particular member

   20    institution after that case and cut it out.             We'd have to

   21    start all over with another school, go school by school by

   22    school.

   23               So, the NCAA could agree here today to be bound by it

   24    if that would be the case, but they haven't said that here.

   25    They said it would likely.         And, you know, if there was a
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 18 of 71 PageID #:12055
                                                                                   18

    1    commitment that -- as your Honor just said, if we got an

    2    injunction on a single-school lawsuit ordering that relief,

    3    that the NCAA would agree that it's binding upon them to make

    4    the rule change nationally, that would be a development to

    5    this case and that would expand the release here -- or limited

    6    release.

    7               THE COURT:     Has there ever been a prior instance

    8    where the NCAA has taken such action; that is, in response to

    9    complaints from student athletes at a particular school,

   10    basically disenfranchised that school or disaffiliated that

   11    school from the NCAA as a result of those complaints?

   12               MR. RASKAS:     I can't stand here and represent to your

   13    Honor that I'm aware of that, but I don't see why it's not a

   14    possibility.     Certainly, it seems to me a very realistic

   15    possibility.

   16               And, again, the NCAA has the power to commit here.             I

   17    mean, they're parties to this with Mr. Berman.              And they could

   18    commit that the release does not have the effect -- does not

   19    limit us from obtaining an injunctive relief that would apply

   20    nationwide to the NCAA women lacrosse rules.             You know, if

   21    that modification was put on the record, that would be a

   22    substantial step forward toward what we would consider the

   23    fairness and reasonableness and adequacy of the settlement.

   24               THE COURT:     So, I mean, putting aside the issue

   25    that's percolating up to the Supreme Court about the authority
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 19 of 71 PageID #:12056
                                                                                   19

    1    of one district court to enter nationwide injunctions, if

    2    Ms. Grieber -- if she were to file it in the Southern District

    3    of New York, say, or in the Southern District of Indiana, or

    4    here; and filed a suit on her own behalf or on behalf of

    5    lacrosse players, her teammates who played during the four

    6    years at her particular school; and, as part of that lawsuit,

    7    she asked this Court to issue an injunction requiring the NCAA

    8    to promulgate rules requiring female -- women lacrosse players

    9    to wear helmets, one would think that, at least under the

   10    current state of the law, that the NCAA, if I were to issue

   11    such an order, would abide by that order.

   12               And there's nothing in the settlement that would

   13    prevent Ms. Grieber, or really anyone else, from filing such a

   14    suit, so long as it is limited to a single school or -- and a

   15    particularly definable class that satisfies Rule 23; isn't

   16    that correct?

   17               MR. RASKAS:     That's sort of putting the -- a

   18    secondary issue before the primary issue.            That being the fact

   19    that this action was brought on behalf of all women lacrosse

   20    players who are part of the class.

   21               And, you know, if you look at the claims for

   22    relief -- at the complaint -- I mean, every single cause of

   23    action focuses as one of its targets the failure to promulgate

   24    rules and regulations to adequately address the dangers of

   25    repeated concussions, failure to implement and enforce game
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 20 of 71 PageID #:12057
                                                                                     20

    1    rules of play.      The request for relief specifically seeks, in

    2    Paragraph 104 --

    3               THE COURT:     Oh, no.    Believe me, I'm intimately aware

    4    of all the filings in this case.

    5               MR. RASKAS:     So, this is the place where it should

    6    have been done.

    7               THE COURT:     But why?     I mean, why is this the place

    8    that should have been done?

    9               Why, for example, if a women's lacrosse player --

   10    let's say a current women's lacrosse player -- playing at

   11    USC -- let's just throw out a name out there.             I don't know if

   12    USC has a women's lacrosse team, but presumably they do.                  It's

   13    a big school.

   14               And say that she wants to bring a class action for

   15    those women that are playing lacrosse at USC in the academic

   16    year 2018-2019.      And she's going to graduate in 2021.           Okay?

   17               So, as part of that, she files not only a suit for

   18    damages, but a suit for injunctive relief -- which according

   19    to the NCAA and plaintiffs' counsel, they're both on record

   20    before this Court saying that that is absolutely permissible

   21    notwithstanding the release in this case -- and she

   22    adjudicates that claim, and whether or not she obtains class

   23    certification, and gets a -- she's certainly able to litigate

   24    that claim.     And if she proves her claims, then the court in

   25    that case has the authority to award injunctive relief and
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 21 of 71 PageID #:12058
                                                                                   21

    1    require the NCAA to mandate that particular rule change across

    2    the NCAA.

    3                So, I guess my question is:        I understand what this

    4    case started out with, but really the focus of the fairness

    5    hearing is trying to figure out what are the putative class

    6    members getting -- what are they getting -- in exchange, or

    7    what are they giving up?

    8                And as I've written before, the right to bring a

    9    nationwide class with all of the various burdens that might

   10    impose, I wonder -- and I would like you to address -- how you

   11    would value that right versus the consideration that the

   12    settlement would provide them.

   13                MR. RASKAS:    Several things, your Honor, and that

   14    goes back to the original point.          In that USC action, in that

   15    case where we would prevail and get an injunction, I don't

   16    know that the court could order -- because it's a

   17    single-school, single-sport case -- that the court could order

   18    it to be binding upon the NCAA nationwide.             I think the NCAA

   19    would have the ability, under the release in this case, to

   20    argue that it was released from an injunction that would apply

   21    nationwide because this was only a single-school action.

   22                Again -- again -- you know, the NCAA won't come up to

   23    the line, past the line and say that.           They say it would

   24    likely be a rule change.        Again, if it would be on the record

   25    here today that -- as your Honor said, that that's the case,
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 22 of 71 PageID #:12059
                                                                                    22

    1    that would change the dynamic of the settlement and is

    2    something that we believe would be much better for the women

    3    lacrosse players and their ability to pursue that.

    4               With respect to your Honor's opinion in January of

    5    2016, your Honor denoted it was a valuable right but found

    6    that under a 23(b)(3) class, the class could never be

    7    certified; so, therefore, when you did the balancing and what

    8    value you were giving up, there was no reason to value it

    9    significantly.

   10               But here, this would be a class that's uniquely

   11    situated for a 23(b)(2) action.          You could easily certify a

   12    class of women lacrosse players who are pursuing injunctive

   13    relief for a rule change.

   14               THE COURT:     And do any of your clients -- are any of

   15    your clients currently women lacrosse players?

   16               MR. RASKAS:     Yes, your Honor.       Marisa Spinazzola is a

   17    women lacrosse player who started her season now at Mercy

   18    College in New York.       And she seeks that right.         And if this

   19    settlement is approved, she'd be giving up that right to

   20    pursue it on behalf of the class on a class-wide basis.

   21               But, your Honor --

   22               THE COURT:     But -- again, I just want to be clear.

   23    But she can bring that suit on her own basis or on behalf of a

   24    class of women lacrosse players from her school, assuming she

   25    can define an adequate class?
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 23 of 71 PageID #:12060
                                                                                   23

    1               MR. RASKAS:     Yes, your Honor.       But the concern that I

    2    keep coming back to is what impact that has and what the

    3    release will ultimately give the --

    4               THE COURT:     Well, with regard to Ms. Spinazzola, even

    5    under your scenario, she would obtain the relief, right?

    6               I mean, if she were to bring her own individual case

    7    and the court would require the NCAA to make a rule change,

    8    even under the scenario where the NCAA would make a rule only

    9    for one school versus the other schools, I can't imagine the

   10    other people in the conference would like that, such a rule.

   11    But let's say the NCAA did.         Ms. Spinazzola would get that

   12    relief, right.

   13               MR. RASKAS:     She would, and then the question becomes

   14    what impact it has on the NCAA nationwide or not.              And, again,

   15    you know, that is something that the NCAA won't commit to.

   16    And if we're on the record here today that it has that impact,

   17    that would be a significant difference.

   18               Your Honor, we have the benefit now of the 2018

   19    amendments to Rule 23.        And, you know, in looking at that, the

   20    factors there -- Mr. Berman reviewed the Synfuel factors in

   21    the Seventh Circuit.       But looking at some of the additions in

   22    the 23(e) amendments, the Court must consider the class

   23    representative and cast how -- whether the class

   24    representatives and class counsel have adequately represented

   25    the interest of the class and whether the proposal -- this is
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 24 of 71 PageID #:12061
                                                                                         24

    1    23(e)(2)(D) -- whether the proposal treats class members

    2    equitably relative to each other.

    3               Your Honor, this is the only group that's denied the

    4    right to protect themselves like their male counterparts, and

    5    now they're being asked to waive that right; to proceed in

    6    this action on a class-wide basis to preserve that right.                  And

    7    under that, we would argue that this certainly does not treat

    8    them equitably to all others.

    9               Additionally, there's an important Committee note

   10    that was just recently offered in connection with the

   11    amendments.     The Committee Notes to Paragraphs (A) and (B)

   12    talk about some factors that the Court has to focus on.                   And

   13    it says, for example, the Court has to focus on the nature and

   14    amount of discovery in this or other cases or the actual

   15    outcomes of other cases, because they may indicate whether

   16    counsel negotiating on behalf of the class had an adequate

   17    information base.      The pendency of litigation about the same

   18    general subject on behalf of class members may also be

   19    pertinent.

   20               And, your Honor, again, I'm not here to attribute

   21    malfeasance to anyone.        This is just something that was

   22    missed, plain and simply.        But that's not excusable.         There

   23    was no focus upon this critical, critical issue.              It's the

   24    only time -- it's the only group of people who are denied the

   25    same rights as the male players.
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 25 of 71 PageID #:12062
                                                                                   25

    1               And if you turn to the adequacy of the 23(a)(4)

    2    factors, the court in Amchem and Ortiz is very clear that you

    3    can't jump over the fairness of -- the fairness of a

    4    settlement isn't sufficient reason to disregard the 23(a)

    5    analysis and first you have to find adequacy of

    6    representation.

    7               And when you come to that, your Honor, it becomes a

    8    burden-of-proof issue here, that the party seeking

    9    certification has the burden of demonstrating that

   10    certification's proper by a preponderance of the evidence.

   11    Your Honor found that in the McDaniel case.             The Seventh

   12    Circuit has held that.        The Seventh Circuit has very clearly

   13    said, I quote, that the named plaintiffs must adequately

   14    protect, quote, the different, separate and distinct interests

   15    of the absentee members.

   16               And in a recent case that came out of this Court in

   17    2018, Ocampo vs. GC Services Limited Partnership, 2018 WL

   18    6198464 at Page 9, the Court found that the class

   19    representative has to be sufficiently interested in the

   20    outcome to ensure vigorous advocacy.

   21               And, your Honor, we've now demonstrated that this

   22    issue was simply not explored.          I would like to come back for

   23    a moment to these few papers here; specifically, the expert

   24    report that Dr. Cantu provided in the New York litigation.

   25               And I don't have to tell your Honor who Dr. Cantu is.
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 26 of 71 PageID #:12063
                                                                                   26

    1    Mr. Berman referred to him.         And he outlines here in Paragraph

    2    7 through 11 a couple of very important points.

    3               He talks about NOCSAE -- the National Organization

    4    For Certification of Safety and Athletic Equipment; it sets

    5    the standards -- had been asked to set a standard -- had been

    6    asked by U.S. Lacrosse to set a standard for women's lacrosse

    7    helmet.    And it advised U.S. Lacrosse that any helmet for

    8    women lacrosse players should be equivalent in protection to

    9    helmets worn by men lacrosse players.           And they're capable of

   10    providing that.

   11               If you look at Exhibit 5, that recommendation that

   12    was sent to U.S. Lacrosse made its way to the NCAA, as well.

   13    The NCAA was aware of that.

   14               And Dr. Cantu concludes that it's his opinion to a

   15    reasonable degree of scientific certainty that the NCAA

   16    rendered Samantha Grieber uniquely vulnerable to concussions

   17    by making it illegal for her to wear a helmet.              And he

   18    explained that helmets are uniquely constructed to prevent the

   19    types of concussions that come from strikes by a ball and

   20    strikes by a stick.       There's other forces that cause

   21    concussions, but helmets are constructed to prevent those.

   22    And that's in Paragraph 7.

   23               And he concludes, in Paragraphs 10 and 11, with two

   24    opinions that are critical.         It's his opinion to a reasonable

   25    degree of scientific certainty that girls and women playing
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 27 of 71 PageID #:12064
                                                                                     27

    1    lacrosse should be required to wear hard helmets, similar to

    2    men, in game competition and practice.            And it's his opinion

    3    to a reasonable degree of scientific certainty that the

    4    implementation of a rule for women's lacrosse mandating the

    5    use of a hard helmet by all women lacrosse players would

    6    enhance the safety of those players and reduce the risk of

    7    concussion and other serious head injuries.

    8                And, then, just lastly, this next thing is -- Exhibit

    9    3 -- is an expert report from Dawn Comstock, who is one of the

   10    foremost sports epidemiologists.          She maintains a database of

   11    all high school injuries.

   12                And she concludes in Paragraph 37 -- remember

   13    Dr. Cantu says that helmets are uniquely constructed to

   14    prevent concussions caused by stick or ball strikes.               And in

   15    Paragraph 37, she concludes that -- drawing on high school

   16    data, which she says she could extrapolate to college, as

   17    well -- that overall 71.52 percent of girls' lacrosse

   18    concussions were the result of being struck by the ball or

   19    stick.    And, therefore, she can estimate that 42 percent -- 42

   20    percent -- of girls' lacrosse concussions could be prevented

   21    if players were allowed to wear the helmet required of boys'

   22    lacrosse.

   23                And that's a stunning statistic, your Honor.             And

   24    yet, the NCAA has done nothing.          And more important, your

   25    Honor, coming back to the issue in this case, nothing was done
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 28 of 71 PageID #:12065
                                                                                   28

    1    to explore that in this case.

    2               And if you go back to those Committee Notes and to

    3    Rule 23(a) -- 23(e), Paragraph (A) -- the available evidence,

    4    the available -- the discovery that could have been conducted

    5    is all factors that the Court has to look at in determining

    6    the adequacy of representation.

    7               THE COURT:     So, the amendments to Rule 23 that I'm

    8    familiar with, actually Judge Dow of this Court was the head

    9    person on the rules -- Advisory Rules Committee that led the

   10    revisions to Rule 23.       But the Rule 23 amendments really were

   11    an effort to codify what was already in the case law that the

   12    Supreme Court and other Circuit Courts laid out.

   13               So, I don't think that the new Rule 23 amendments

   14    were meant to be a substantive change or a sea change in the

   15    way that courts are to evaluate settlement -- proposed class

   16    action settlements.       They just wanted to recognize the various

   17    case law that you've, Mr. Raskas, adequately cited, correctly

   18    cited about the probing analysis the Court should do, not only

   19    at the final approval stage, but also at the preliminary

   20    approval stage.      So, that gave me a little vindication.

   21               But in any event, it seems to me, though, that the

   22    very fact that you're pursuing this lawsuit in Nassau County,

   23    New York, the very fact that you have the reports of Dr. Cantu

   24    and Dr. Comstock, the very fact that you have engaged the NCAA

   25    in discovery in your claims, doesn't that just show that there
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 29 of 71 PageID #:12066
                                                                                         29

    1    are plenty of other available fora for women lacrosse players

    2    to raise their concerns notwithstanding the limited release

    3    that is being proposed in this case?

    4               MR. RASKAS:     Your Honor, with all due respect, that

    5    doesn't -- I've done that on my own.           But that doesn't excuse

    6    what was not done here.        And that doesn't vitiate a Rule

    7    23(a)(4) analysis in this case about whether the class

    8    representatives adequately represented this subclass.

    9               Again, I wasn't around in 2015 when your Honor did

   10    the analysis and added -- or it orally ordered, you know, new

   11    named plaintiffs.      There was no one from women's lacrosse who

   12    was named as a class representative.           There were two

   13    subclasses made, obviously for contact and non-contact.                   Had

   14    we been aware of this, we would have argued that a subclass

   15    must have been created for women lacrosse players.               And we

   16    believe that follows from Amchem.          We believe it's similar to

   17    the McDaniel case, your Honor, that your Honor had.               It's

   18    similar to the Literary Works case out of the Second Circuit,

   19    a couple other cases.

   20               And the reason for that is, your Honor, because what

   21    you have here is you have one class of -- one unique subclass

   22    of -- student athletes who have this great need for protection

   23    going off into the future.         And others do, too, in some

   24    respects, but they have this need to change the rule to

   25    protect them in the future.         And the others aren't going to
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 30 of 71 PageID #:12067
                                                                                     30

    1    get any different protection; they're just going to get

    2    return-to-play rules and changes like that.             And everyone else

    3    is focused on the here and now.

    4               And I realize that Amchem and other cases are damages

    5    cases and there's a finite pool of money and the conflicts

    6    arise out of that.       But there's certainly a conflict in

    7    vigorousness of representation, focus on representation, and

    8    the need to find a result that protects these people.

    9               And, your Honor, I come back to the burden of proof.

   10    There's a burden of proof on the plaintiffs' class to

   11    demonstrate that they adequately represented them.               And by

   12    demonstrating that all of this evidence was available -- it is

   13    available.     It's sitting at the NCAA.        Discovery requests

   14    could have been served.        Depositions could have been taken.

   15    Nobody has stood up here and said, we served discovery

   16    requests aimed at women's lacrosse.           Nobody said, we took

   17    depositions of the women's lacrosse rules committee.               No one

   18    said that, we took depositions about the data, the stunning

   19    statistics of injury rates in women's lacrosse.

   20               THE COURT:     Right, but I guess my point is --

   21               MR. RASKAS:     And, lastly, nobody said that they've --

   22               THE COURT:     Hold on.

   23               MR. RASKAS:     -- explored --

   24               THE COURT:     Please --

   25               MR. RASKAS:     -- any settlement.
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 31 of 71 PageID #:12068
                                                                                    31

    1               THE COURT:     The number one rule is:        Don't talk over

    2    the Judge.     Okay?

    3               But isn't the point that -- the very fact,

    4    Mr. Raskas, that you've done the discovery; and, nothing in

    5    the settlement would preclude you from doing that discovery in

    6    this case or any case in the future.

    7               So, it's not like if the settlement is approved, that

    8    the NCAA will then be able to bury whatever documents it has

    9    or -- with regard to any sports.          But even under the terms of

   10    the settlement, women lacrosse players -- or, for that matter,

   11    any other athlete -- can file their lawsuits, obtain that

   12    discovery and bring those issues to light.

   13               MR. RASKAS:     That's true, your Honor.

   14               And, first of all, my apologies.           I should not have

   15    done that.     I apologize for talking over your Honor.

   16               But that doesn't eliminate the 23(a)(4) analysis

   17    about whether the class could be properly served by.               There

   18    should have been a subclass here.          There needs to be a finding

   19    that there was adequate protection of this subgroup.               There

   20    simply isn't, your Honor.

   21               I see I'm approaching 29 minutes here, and I don't

   22    want to belabor my time here.

   23               THE COURT:     You can go ahead and finish.

   24               MR. RASKAS:     I would just -- I appreciate that, your

   25    Honor.    Thank you.     Thank you.
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 32 of 71 PageID #:12069
                                                                                   32

    1               I just mean to say that there's been no demonstration

    2    that this was explored in settlement either.             And I believe

    3    that class counsel has an obligation, if they could, to make

    4    the case, to make a record that they did explore all these

    5    issues to adequately protect the subclass.

    6               I'll turn lastly to the Synfuel factors, the Seventh

    7    Circuit factors.      In terms of the strength of the plaintiffs'

    8    case compared to the amount of defendant's settlement offer,

    9    again, you know, we have -- and I realize, yes, I have a

   10    strong case in New York.        I'm happy about that.        But that

   11    doesn't take the focus or the analysis over what's going on

   12    here.

   13               And there was a strong case for these women lacrosse

   14    players.    The fact that a judge concluded that they could be

   15    held liable for breach of duty is significant.              The fact that

   16    there's discovery.       The fact that there's opinions from no

   17    less than Dr. Cantu.       He was on record before I got his

   18    opinion in his book -- that's Exhibit 4 over here -- that

   19    women lacrosse players should have helmets.             All this was

   20    information that was available to the class representatives

   21    and counsel and wasn't explored.

   22               In terms of the complexity, length and expense of the

   23    litigation, it would be more than proportionate to the

   24    substantial risks of severe and even permanent injury that

   25    women lacrosse players face.
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 33 of 71 PageID #:12070
                                                                                   33

    1                Evaluation of the amount of opposition.           I

    2    acknowledge that we have three objectors here on behalf of

    3    women lacrosse players.        But that's a result of the fact that

    4    this was never on the radar screen, we would argue.

    5                In terms of the opinion of competent counsel,

    6    precisely because this issue was never apparently addressed,

    7    there never was an opinion on it about whether waiving this

    8    right for women lacrosse players or failing to pursue relief

    9    for women lacrosse players was done or not.

   10                And, you know, Mr. Berman referred to the opinions of

   11    the Medical Science Committee.          Well, you have Dr. Cantu

   12    saying they need a rule to prevent these women from getting

   13    concussions and you can just put the helmets on them like they

   14    do for the men.      So, that certainly weighs in factor of it.

   15                And in terms of the stage of proceedings and amount

   16    of discovery completed at the time of settlement, well, no

   17    discovery.     Again, I haven't heard that any discovery was

   18    aimed or focused at all on this issue of women lacrosse

   19    players.

   20                So, your Honor, just to summarize -- and, again, I

   21    thank you for the time.        And, again, I apologize for

   22    interrupting your Honor.

   23                Just to summarize, before you even get to the fair,

   24    reasonable and adequate, you have to conduct the 23(a)(4)

   25    analysis.    We don't believe that the named plaintiffs and
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 34 of 71 PageID #:12071
                                                                                        34

    1    class counsel -- again, not through any malfeasance, just for

    2    oversight, failed to adequately represent this subclass.                  We

    3    believe a subclass should have and needs to be appointed, so

    4    that women lacrosse players can pursue in this action on a

    5    nationwide class basis their claims to seek the relief that

    6    they need and to protect themselves.

    7               If your Honor does get past that, then we believe the

    8    settlement is not fair, reasonable and adequate, because

    9    unless the NCAA -- and, again, the NCAA and class counsel

   10    should acknowledge -- if your Honor is correct that the

   11    release would not preclude us in a single school from

   12    enjoining the NCAA nationwide, then the NCAA counsel will

   13    stand up here and, you know, I hope they will say that and

   14    acknowledge that.

   15               And, lastly, your Honor, you know, I was accused of

   16    being a professional objector.          I'm probably the only guy in

   17    this courtroom that's never been in a class action case.                  This

   18    is my first time.      It wasn't our purpose here.

   19               But we believe that the settlement should be -- that

   20    this relief should be given.         And if that is the case, under

   21    the provisions that your Honor did ask to be included in the

   22    settlement, we'd ask that we'd have the opportunity to apply

   23    for reasonable attorney fee for making the settlement

   24    materially better.

   25               Thank you very much, your Honor.           I appreciate it.
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 35 of 71 PageID #:12072
                                                                                   35

    1                THE COURT:    Thank you.

    2                Mr. Berman.

    3                MR. BERMAN:    Your Honor, Steve Berman on behalf of

    4    the class.

    5                With respect to -- the first thing I'd like to talk

    6    about centers around your Honor's questions; and, that is,

    7    counsel in the New York case could get an injunction requiring

    8    a rule change.      It's interesting to note that he gave you a

    9    copy of his complaint.        He doesn't seek an injunction; so,

   10    apparently, isn't that important to his client to make this

   11    rule change.     They have litigation.        They could seek the

   12    injunction.

   13                You know, when you're class counsel and you're

   14    seeking injunctive relief, there's a debate about whether you

   15    even need to bother with a class.          Because if you get your

   16    injunction that's binding on the defendant, why do you need a

   17    class?

   18                If they got an injunction against the NCAA -- federal

   19    court says you will make a rule change, and the federal court

   20    has jurisdiction over the NCAA -- it's done.             You don't need a

   21    class.    In fact, it's probably more effective.            You don't have

   22    to go through all the arguments against class certification

   23    that you saw with respect to this case.            So --

   24                THE COURT:    Mr. Berman, can you address the issue of

   25    adequacy.
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 36 of 71 PageID #:12073
                                                                                     36

    1               MR. BERMAN:     Yes.

    2               First, your Honor, you ruled and broke the case into

    3    contact and non-contact sports.          It's interesting to note that

    4    the NCAA labels women's lacrosse as a non-contact sport.                  And

    5    that's one of the reasons why helmets have not been required.

    6    Because, actually -- and we were aware of this literature; we

    7    saw it in Dr. Cantu's book, that counsel submitted as an

    8    exhibit -- helmets are really thought as protection against

    9    skull fractures and face fractures, not against concussions.

   10               Counsel said that we were unaware of what was going

   11    on in the helmet issue.        That's not the case.

   12               During the pendency of this case, there was a

   13    helmet -- football helmet cases that were brought, that were

   14    severed from this case by the MDL panel.            So, we read the

   15    literature about football helmets.           We read the literature in

   16    Dr. Cantu's book about lacrosse helmets.            And this case was

   17    never about preventing the first injury.

   18               So, what counsel is talking about is having a helmet,

   19    whether it's a football helmet or a lacrosse helmet, that may

   20    prevent the very first concussion.           This case was always

   21    focused on the issue of what do you do when people have had

   22    lingering post-concussion syndromes?           That's medical

   23    monitoring.

   24               And, two, what do you do when someone has been

   25    returned to play improperly?         We need to prevent that.         You've
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 37 of 71 PageID #:12074
                                                                                   37

    1    already got the concussion and you're getting in too early.

    2               So, the clients we had were adequate to analyze those

    3    issues.    And we had, as you recall, your Honor, 8 current

    4    class reps, 17 former class reps, 11 non-contact and 14

    5    contact athletes.      And I believe that they were adequate to

    6    look at those issues.

    7               And, in fact, your Honor is aware that I think the

    8    case law says settlements have to be fair and not perfect.

    9    We're never going to get perfection over 4 million people.

   10    But with respect to the lacrosse players' lawsuit, we actually

   11    achieved almost everything that she wanted.

   12               So, I pulled up her complaint here.           And one of the

   13    things that she asked for was that -- or she alleged is that

   14    -- the NCAA failed to implement systemwide guidelines for

   15    screening.     We've taken care of that in our settlement.

   16               Failed to implement legislation addressing treatment

   17    and eligibility of student athletes.           That's also something

   18    that we've taken care of in our return-to-play protocols and

   19    educational guidelines.

   20               Failed to implement systemwide return-to-play

   21    guidelines who have sustained concussions.             We've taken care

   22    of that.

   23               Failed to warn.      Done in our settlement.

   24               And I could go on to each one of these allegations

   25    she's made.     And our return-to-practice protocols, educational
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 38 of 71 PageID #:12075
                                                                                     38

    1    piece accomplishes everything that she sought in her own

    2    litigation.     That makes what we did and our class

    3    representatives, they looked out for her interest and did an

    4    adequate job.     So, I would submit to the Court that we have

    5    satisfied the typicality and adequacy prong.

    6               This case was never about the initial injuries.                And

    7    look at it this way:       Under Mr. Raskas' theory, you shouldn't

    8    approve the settlement because there's a lingering issue of

    9    whether heading in soccer causes injuries.             And maybe some

   10    day -- actually, I sued U.S. Soccer over this and there's been

   11    some changes.     But some day maybe some soccer player will come

   12    and say we shouldn't be heading and we should have different

   13    rules.    That person is free to bring a lawsuit to force a rule

   14    change, just like Mr. Raskas is free to bring a lawsuit to

   15    force a rule change.       He can do that.

   16               So, we've achieved a lot for his client.             And giving

   17    up the right to bring the class case where he can accomplish

   18    the exact same thing in a non-class case does not make the

   19    settlement unfair, we submit to the Court.

   20               Again, I'm under my 30 minutes, but unless you have

   21    other questions, your Honor, that's all I have.

   22               THE COURT:     All right.     Thank you.

   23               We'll now hear from the NCAA.

   24               MR. MESTER:     Thank you, your Honor.

   25               Good morning.
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 39 of 71 PageID #:12076
                                                                                         39

    1               First of all, your Honor, I'd like to personally

    2    thank you for your patience through this process.              There's

    3    obviously been many fits and stops along the way, but you've

    4    consistently been patient.         It's very much appreciated.            The

    5    net result of that patience and the efforts is a settlement

    6    that I'm very confident is going to benefit a large number of

    7    people.    While it's probably no surprise that I oftentimes

    8    don't agree with Mr. Berman, I do agree that providing a

    9    medical monitoring program on the scale and proportion of this

   10    one is no small feat.

   11               In terms of the settlement itself, I won't go over

   12    the statistics that Mr. Berman highlighted, but I think it is

   13    worth noting again that for a settlement that received more

   14    notice than any case I've ever been involved in in 30 years of

   15    practice, there's been an astonishing small number of

   16    objections and exclusions.         So, it's been exceedingly well-

   17    received by the class, I think, by any reasonable standard.

   18               I did, however, want to, your Honor, address briefly

   19    the Grieber objection.        I'll be very brief.

   20               I think you asked the question a couple of different

   21    times.    I'm not sure you ever got quite as clear an answer as

   22    maybe you should have.        But I'd like to bring your Honor back

   23    to what was said in the paper filed by -- on behalf of

   24    Ms. Grieber.

   25               At Page 29, the objection states as follows:              The
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 40 of 71 PageID #:12077
                                                                                   40

    1    amended settlement agreement is not fair, reasonable or

    2    adequate because it would require women's lacrosse players to

    3    release their claims for injunctive relief ordering the NCAA

    4    to amend women's lacrosse rules to require women's lacrosse

    5    players to wear protective helmets.

    6               That's a verbatim quote from the objection.

    7               And with due respect to Mr. Raskas, that's simply not

    8    correct.    As I understand the settlement, as we negotiated the

    9    settlement, the release that's being provided here would not

   10    prevent anyone -- Ms. Grieber or anyone else -- from seeking

   11    injunctive relief in any other lawsuit.            And, so, the

   12    fundamental premise, I believe, of the objection is flawed,

   13    because it's not the case that the release extends to the

   14    extent that Mr. Raskas suggests it does.

   15               That also, I think, informs the adequacy question.

   16    There were many claims made in this lawsuit at the outset and

   17    gradually those claims narrowed, as is often the case in class

   18    litigation, and we got to where we are today.             The claim that

   19    we're settling is the medical monitoring claim.              I've not

   20    heard anything, from Mr. Raskas or from anyone else,

   21    suggesting that women's lacrosse players are differently

   22    situated or have unique or special circumstances that would

   23    require them to get more or less or different medical

   24    monitoring than what the entire class is getting.              And that's

   25    what the settlement does.
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 41 of 71 PageID #:12078
                                                                                     41

    1                And that's the claim that the class is giving up.

    2    The claim they're giving up is an injunctive claim for medical

    3    monitoring.     That's the one claim they can't bring.            But any

    4    other injunctive claim, they can bring; and, there's no

    5    indication in the settlement and no intention on the part of

    6    the parties to the settlement to eliminate that claim.

    7                So, in that sense, I think this is somewhat a red

    8    herring.    We're not preventing Ms. Grieber or anyone else from

    9    doing what it is that she says we are preventing her from

   10    doing.

   11                But, your Honor, I'd be happy to answer any questions

   12    you have.

   13                THE COURT:    I don't have any questions.         Thank you.

   14                MR. MESTER:    Thank you, your Honor.

   15                THE COURT:    All right.     Let's now proceed to the

   16    second portion of this hearing, which is the settlement class

   17    counsel's petition for fees, expenses and incentive awards for

   18    settlement class representatives.

   19                MR. BERMAN:    Steve Berman, again, your Honor.

   20                This is my least favorite part of any case; and, that

   21    is, arguing about attorneys' fees.           Again, I'll be brief and

   22    answer any questions the Court has.

   23                But to be clear, we're seeking $15 million in fees

   24    for the settlement class counsel, based on a lodestar at the

   25    time that we filed our petition of 9,791,844.             That's based on
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 42 of 71 PageID #:12079
                                                                                     42

    1    18,481 hours.     That's for 12 firms that worked under the

    2    direction of lead counsel:         Mr. Siprut and myself.

    3               And we have costs of 727,189.          And we're seeking

    4    service awards of $5,000 for the original plaintiffs and 2500

    5    for the additional plaintiffs.

    6               THE COURT:     So, the 9.8 million lodestar comparative

    7    number, that's based upon the hours of attorneys and staff at

    8    your firm, as well as Mr. Siprut's firm, but does that include

    9    other firms, as well?

   10               MR. BERMAN:     It includes the Executive Committee and

   11    all the firms that we tasked to do work.            So, all in.     And I

   12    think there's a table in our brief that lists all the firms

   13    and summarizes their time for your Honor's ease of

   14    understanding where it's coming from.

   15               So, in the Seventh Circuit, there are four factors:

   16    The risk of non-payment, quality of performance, the work

   17    necessary.     And I'll just jump into the very first factor.

   18               Mr. Siprut filed the very first case.            Shortly

   19    thereafter, we filed.       And we decided to work together.

   20               And in terms of risk, there was a lot of press

   21    coverage about the initial filing of the case.              No one joined

   22    us.   So, when you're a plaintiff's lawyer and you bring a case

   23    and there's a lot of press coverage and no one joins you, you

   24    kind of go, uh-oh, what did I do wrong here?             No one joined

   25    us.
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 43 of 71 PageID #:12080
                                                                                    43

    1               So, we worked alone for two years, undeterred by the

    2    fact that no one thought we were doing the right thing,

    3    apparently.     We moved for class certification.           We submitted a

    4    proffer of facts.      We did all the discovery that was

    5    necessary.

    6               And the risks we faced were substantial.             We've

    7    already been over that medical monitoring is a risky cause of

    8    action.    The 23(c)(4) certification that we were seeking, I

    9    didn't think it was that risky, but your Honor apparently

   10    thinks it is riskier than I thought.           But, clearly, 23(c)(4)

   11    certification of issues, is not a widely litigated tool and

   12    there's not a lot of case law.          So, we had risk there.

   13               And even the issue at that time of whether the NCAA

   14    had this duty was an untested legal claim.             There were no

   15    decisions.

   16               It's only after the settlement -- the fact we were

   17    discussing settlement -- came out did others seek to join the

   18    litigation.     I think that shows you the kind of risk we had.

   19               The second factor is the quality of performance.               I'm

   20    not going to talk about that.         You witnessed our performance.

   21    You can decide whether we performed well or not.              But it's a

   22    factor for the Court to consider.          And I think we turned in a

   23    quality performance.

   24               How much work was necessary.          The Court is already

   25    familiar with that and made a finding that this was a complex
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 44 of 71 PageID #:12081
                                                                                    44

    1    case.   And, obviously, you've seen there's been extensive

    2    record.    So, there was a lot of work that was necessary.

    3               And the stakes of the case, the fourth factor, it was

    4    obviously a high-stakes case from everyone's perspective.

    5    From NCAA, it was high stakes at many levels.             From our

    6    perspective, it was high stakes on protecting the rights of

    7    the plaintiffs on a very important issue.

    8               So, those factors, I think, all favor our fee

    9    application.

   10               Now, our fee application is asking for a multiple on

   11    that lodestar of 1.5.       I did a little math, and if you took

   12    the time that we put into this matter since we filed that fee

   13    application, I think our actual ask is going to be about 1.2.

   14    And if the Court wants me to file updated time records to

   15    prove that point, I'd be glad to do so.

   16               But the point I'm making is when we ask for 15

   17    million out of the 70, we can only get 70.             That's the most we

   18    can get when we negotiated after a lot of negotiating.                And we

   19    wanted to get as much as we could to the class.              And, so, we

   20    took -- I anticipated what our lodestar might be, and I wanted

   21    to come out at about a 1.5, which I think is a very kind of

   22    small multiple, given the risk that we undertook in this case.

   23               We've given you cases that suggest multiples up to 4

   24    or 5 are permissible.       But, again, we didn't want to make this

   25    a lodestar type of case -- I mean, a big high multiple type of
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 45 of 71 PageID #:12082
                                                                                     45

    1    case.

    2               So, we think that that request is a reasonable

    3    request for the risk and the outcome that we've obtained for

    4    this class.

    5               Unless you have a lot of questions, that's all I have

    6    to say, your Honor.

    7               THE COURT:     No.

    8               I would like to hear from someone from the Siprut

    9    firm.

   10               MR. SIPRUT:     Thank you, your Honor.

   11               THE COURT:     Can you state your name for the record,

   12    please.

   13               MR. SIPRUT:     Joe Siprut, settlement class counsel on

   14    behalf of the settlement class.

   15               I won't repeat everything my colleague, Mr. Berman,

   16    set forth for the Court; but, certainly, on all those same

   17    bases, we would urge that the Court approve the fees and view

   18    it not only as worthy of approval, but safely within the

   19    benchmarks of the Seventh Circuit.

   20               The standard percentage of the fund in the current

   21    Seventh Circuit case law ranges anywhere from 35 to 50

   22    percent, which isn't to say it couldn't ever be lower.                But

   23    the most recent cases -- which I think we cite in our

   24    papers -- talk about how the presumptive range is between 35

   25    and 50 percent.
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 46 of 71 PageID #:12083
                                                                                      46

    1               So, our number here, even after not including -- or

    2    excluding -- the $5 million in research and excluding the $5

    3    million that we've characterized notice costs as being --

    4    probably be less than that, but conservatively, assuming it's

    5    5 million -- that leaves you with 65 million.             The request

    6    against that number is a very modest 24 percent.

    7               So, we could have asked for more, but we didn't.                 And

    8    I think that to the extent the aspiration originally, as

    9    Mr. Berman said, was to end up with something like a 1.5

   10    multiplier, we've done that.         And, again, there we have a very

   11    conservative allocation.        As you often see approval given to

   12    lodestars of 2 or 3X, we seek only or need only receive

   13    approval for 1.5X.

   14               THE COURT:     So, Mr. Siprut, there's some mention in

   15    the fee petition with regard to a change in the way your firm

   16    handled timekeeping during the case -- during the life of this

   17    case.   Could you explain that in a bit more detail for me,

   18    please.

   19               MR. SIPRUT:     Yes.

   20               At all relevant times, including now, including the

   21    day we filed, we had in place firm-wide systems that were

   22    fully compliant with the relevant standards in the law.                   From

   23    almost all of the life of the case up until probably the last

   24    two years ago, but up until the time that we settled the case

   25    certainly, there was in place a system that differs from the
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 47 of 71 PageID #:12084
                                                                                   47

    1    present one.

    2               The prior one basically required that all time of the

    3    attorneys working on the case be allocated to one of seven or

    4    eight enumerated task billing categories.            Those were

    5    generally standard for every case but could be customized,

    6    depending on the nature of the case.           But for class actions,

    7    it was generally pre-filing investigation; client, you know,

    8    searches; screening, and so forth, for class reps; pleadings

    9    drafting, and so forth; motion practice; fact discovery; oral

   10    discovery.

   11               So, the point was every individual attorney was

   12    tasked with keeping track of their time to match the

   13    categories that the firm itself reported and tracked.

   14               And, so, because of the fact that we didn't have a

   15    monthly invoicing system where clients would get bills every

   16    month, the requirement was that when the firm was in a

   17    position to have to submit that time -- whether it be because

   18    we were filing something that required it or because, for

   19    example, we were exchanging time with co-counsel or whatever

   20    internal issue there may have been -- we would then say, okay,

   21    everyone make sure that your time is in our database, so that

   22    we can report the most recent updated figures.

   23               So, that's what we did for several years.             And at the

   24    time that we did, it was compliant with all relevant legal

   25    standards.
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 48 of 71 PageID #:12085
                                                                                   48

    1               Recently, however, as the Court, I'm sure, is aware,

    2    there has been increasing interest in looking at sort of

    3    narrative, detailed descriptions submitted by class counsel.

    4    And there have been one or two instances -- or there were one

    5    or two instances -- I was personally involved with where we

    6    submitted our records as I've described and the reaction of

    7    the court was, how come it's not in detailed narrative format?

    8               The short answer at that time was, you know, I

    9    thought one of the benefits of being a plaintiff's lawyer and

   10    leaving the corporate litigation life behind was that I no

   11    longer had to describe my life in tenths of an hour with, you

   12    know, some sort of justification for what I did.              It turns out

   13    I was wrong about that.        And many courts have said, why don't

   14    you have that?

   15               Well, once it became clear that this sort of trend

   16    was changing and I was reading, as we all have, you know,

   17    other cases throughout the country where the same issue came

   18    up, we said, all right, we need to get our system basically as

   19    comprehensive as any corporate litigation firm has.               Even

   20    though we're not actually billing anyone, we have to keep

   21    track of our time in narrative format just like the old days

   22    of corporate litigation.

   23               So, we did switch.       About two years ago, we switched.

   24    We have a system called Time59.          And the requirement of all

   25    lawyers at the firm right now, including me and including the
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 49 of 71 PageID #:12086
                                                                                   49

    1    most junior associate, is the same, which is:             Detailed

    2    narrative descriptions in tenths of an hour contemporaneously

    3    inputted into the system.         In other words, exactly what, you

    4    know, Latham or Winston, or whoever, does and exactly like I

    5    used to do for the first ten years of my career.

    6               So, we now have that system in place, and going

    7    forward it will remain in place.

    8               But that's what we were referring to in our filings

    9    in terms of the prior system versus the new system.

   10               THE COURT:     Okay.    Thank you.

   11               MR. SIPRUT:     Thank you, your Honor.

   12               MR. EDELSON:     Good afternoon, your Honor, Jay Edelson

   13    for the lead objector.

   14               I wanted to start, unusually, by arguing against my

   15    own interests, only because I think that the facts are the

   16    facts and people should get credit when they deserve credit.

   17               I was not aware of what Mr. Berman was going to start

   18    with with his fee presentation, but I agree that that is the

   19    right way to look at it.

   20               To me, there are two types of cases that are brought.

   21    People call them different things.           I call them either

   22    proprietors' cases or chase-the-news cases.             A chase-the-news

   23    case would be the Equifax data breach where it's in the New

   24    York Times and everybody filed.          And I don't think plaintiff's

   25    attorneys deserve the same amount of credit for bringing that
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 50 of 71 PageID #:12087
                                                                                    50

    1    type of case.

    2               This case was brought not by me, but by Mr. Siprut

    3    first and then Mr. Berman, I believe, in 2011.              And as class

    4    counsel noted, there was not a huge amount of plaintiff's

    5    attorneys, myself included, who said, no, we want to compete

    6    and take this case.       And the reason was because it was a very

    7    risky case.     I think they still are very risky cases, but

    8    especially at that time.        They were not deemed to be terribly

    9    viable cases.      They deserve a lot of credit for that.

   10               They also knew they were going up against NCAA.

   11    Mr. Mester is, as you know, a very skilled attorney.               NCAA has

   12    unlimited resources, virtually, you know, for purposes of this

   13    litigation.     And these cases matter a lot to them.

   14               So, I want to start, again, arguing against my own

   15    interest, but by noting that they deserve a ton of credit for

   16    bringing this case and litigating it for years, which they did

   17    do, and putting a lot of their own money in.

   18               Okay.    With that being said --

   19               Can we go to the first and only slide?

   20               This is the extent of our PowerPoint presentation,

   21    except we'll have two other columns.

   22               I think it's really important that the Court looks at

   23    what the original deal is in trying to figure out how class

   24    counsel should get paid.        I notice that Mr. Berman focused

   25    mostly on lodestar.       But when you're talking about this type
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 51 of 71 PageID #:12088
                                                                                     51

    1    of tort settlement and where there is a common fund, the most

    2    important thing is what is the class actually getting.                And

    3    when you read cases like Pella in the Seventh Circuit, that

    4    really is the focus, which is not what is the price tag of the

    5    settlement.     Anyone can say a settlement is worth $70 million

    6    or $200 million, but what's the actual amount that's being

    7    paid out and can benefit the class?

    8               So, what was the original deal?

    9               And I'm going to be quick because I know your Honor

   10    knows this well better than I or any of the other counsel

   11    here.

   12               The original deal was a claims-made deal.             It was a

   13    claims-made deal without any real notice going out.

   14    Publication notice alone.        When you have publication notice in

   15    a claims-made deal, you're going to get very few claims.

   16               Their own expert said that there were going to be

   17    maybe 5,000 medical tests given.          He anticipated that there

   18    was going to be a $50 million reverter.            $50 million.     And of

   19    that, the NCAA at the time was still allowed to take over the

   20    subrogation claims and get a bunch of that back.

   21               So, of the fund, even after you take away the $50

   22    million, half of that would go to the class counsel and the

   23    other half -- most of the bulk of the rights would be assigned

   24    back to NCAA, where they can pursue the subrogation claims,

   25    which is really scary.
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 52 of 71 PageID #:12089
                                                                                   52

    1               And the reason why we got involved in the objection

    2    is this settlement actually originally -- and I think it's a

    3    good settlement now, but originally -- I think, actually hurt

    4    the class.     And the reason -- to understand, I think, why they

    5    came up with this framework, the big concern for the NCAA was

    6    the personal injury cases.         And they, kind of cynically and in

    7    a very clever way, figured out they could settle this case and

    8    cut off a lot of personal injury cases.

    9               How did they do that?        First of all, they said -- and

   10    this is from -- I've never seen this in a another settlement.

   11    They said the statute of limitations will start tolling at

   12    preliminary approval.       So, before any notice goes out or

   13    anything else, the statute of limitations for all individual

   14    cases starts tolling.       That -- if that objection -- if --

   15    sorry.    If that had been the deal, then all these people who

   16    now are coming -- I think the Court approved this case

   17    preliminarily two years ago.         Their statutes would have been

   18    running.

   19               We also have the issue of the class personal injury

   20    claims.    Mr. Berman spent a lot of time arguing that nobody

   21    cared about it; but, as your Honor knows, that's not true.

   22    There are over 300 personal injury class actions going right

   23    now.

   24               Based on the original settlement, then, I think the

   25    Court should look at what the actual payout is to the class,
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 53 of 71 PageID #:12090
                                                                                        53

    1    which is something under $10 million.

    2                Then the next question is, well, how much credit do

    3    they get for the new settlement?          And with respect to class

    4    counsel, they were not our friends in pushing for changes.

    5    There are times when class counsel says, we are now in a

    6    better position and we can argue for more.             And they didn't.

    7                Mr. Berman was in the press every day saying -- I

    8    shouldn't say every day.        That's an overstatement.         He was in

    9    the press saying, you can't get these classes certified.                  He

   10    was arguing that a reversionary fund was appropriate.               He was

   11    arguing against notice.        Not once did he join us and say, we

   12    can make this settlement better.

   13                So, I don't think that the Court should give them

   14    much credit for the settlement now.           I think the Court really

   15    should just focus on their first settlement that was rejected.

   16                Thank you, your Honor.

   17                THE COURT:    Thank you.

   18                Mr. Berman.

   19                MR. BERMAN:    Unless you have questions, your Honor, I

   20    don't think I need to respond.          I will say one thing,

   21    actually.

   22                One way to look at this is Mr. Edelson focuses on

   23    you're trying to value what we did originally, what we did

   24    later, what he did to make it better.           And that's a cat fight,

   25    that I stayed away from in my opening remarks and we're going
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 54 of 71 PageID #:12091
                                                                                   54

    1    to stay away from today.

    2               But if you look at it on a lodestar basis, you can

    3    avoid that cat fight.       Because all the time we put in was time

    4    that was necessary to get where we are today.             And we're

    5    asking for a modest multiplier.          He doesn't dispute that.

    6               And one thing -- another reason to get away from

    7    Mr. Edelson's valuation argument is he doesn't value the

    8    return-to-play protocol at all.          How would you put money on

    9    saving a kid from a debilitating injury?

   10               So, that's all I have to say, your Honor.

   11               THE COURT:     Thank you.

   12               Now we'll proceed to the last portion of this

   13    hearing, which is petition for attorneys' fees, service

   14    awards, filed by other counsel.

   15               Mr. Edelson, I take it we're going to see the rest of

   16    that PowerPoint slide.

   17               MR. EDELSON:     We are.     Thank you, your Honor.

   18               So, your Honor is very familiar with our objections.

   19    I'll go through them very quickly.           Our first brief, Mr.

   20    Berman, in his papers, made a strange comment that our whole

   21    argument is based on a footnote, that we barely mention the

   22    reversionary issue.       That's not true.      Our first brief where

   23    we objected, we talked about how the settlement is a mess and

   24    explained that very few people were going to get any relief at

   25    all.   And we put the actual relief at about $150,000.
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 55 of 71 PageID #:12092
                                                                                         55

    1                Now, your Honor didn't accept that in total.             But we

    2    were very focused on the fact that there were going to be very

    3    few claims, and that was the bulk of our argument.               So, we

    4    argued that the reversion was inappropriate.

    5                Go to the other column.

    6                The Court ended up -- your Honor -- only your Honor

    7    knows what influenced you.         So, I kind of concede that.            But

    8    in the end, your Honor seemed to agree with that and now there

    9    is a non-reversionary fund and the actual money is going out.

   10                We made a big issue about notice and said you can't

   11    just do publication notice.         Your Honor agreed with that, as

   12    well.   Because of that, as Mr. Mester says, we have incredibly

   13    robust notice, which really is the key to any class

   14    settlement.     If you don't give notice, there's not a lot of

   15    value beyond the injunctive relief, which the Court can

   16    evaluate.

   17                We talked in our objections about the medical tests

   18    were going to benefit very few people.            We talked about how

   19    the testing locations, there are only a few of them.               People

   20    drive hundreds of miles to get to them.            There were

   21    significant increases in that.

   22                The Court knows that our primary focus of our brief

   23    -- of our briefing -- was about the class personal injury

   24    claims, and those were preserved.          It's true that they were

   25    not preserved on a nationwide class basis, but that's really
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 56 of 71 PageID #:12093
                                                                                     56

    1    of little moment because people --

    2               THE COURT:     It didn't seem to create any sort of

    3    impediment for people to file class actions on a more limited

    4    basis asserting personal class -- personal injury claims.

    5               MR. EDELSON:     That's correct, your Honor.          So -- and,

    6    you know, I think that your Honor's ruling made sense, of

    7    course.

    8               And, then, of course the tolling issue, which I've

    9    read before, I think, is a really big one.             The fact that

   10    personal injury statute of limitations were going to be

   11    untolled at preliminary approval was really cynical and was

   12    going to hurt a lot of people.          And we made those arguments,

   13    and those were accepted, as well.

   14               We -- I agree with Mr. Berman.          I'm not really

   15    interested in having a huge cat fight.            Your Honor knows our

   16    work.   You can evaluate if we were helpful or not.              You know,

   17    we certainly put in a lot of effort and took a lot of risk.

   18               The only other point I would make, unless your Honor

   19    has questions, is we also asked for incentive awards for

   20    Mr. Nichols and Mr. Arrington.

   21               If I understand correctly, class counsel thinks

   22    Mr. Nichols should get $2500 instead of 5,000 because he

   23    wasn't a very active participant.          That's just not true.

   24    Mr. Nichols was a very active participant and fought very hard

   25    for this and fought publicly.         His name was out there.         And
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 57 of 71 PageID #:12094
                                                                                   57

    1    it's hard doing that against the NCAA.            We deal with clients

    2    all the time that are scared to go up against them.

    3               Mr. Arrington, my understanding is that nobody's

    4    objecting to his incentive award.          I think that they're not

    5    taking a position on that.

    6               MS. FAGAN:     Correct.

    7               MR. EDELSON:     Okay.    Thank you.

    8               And we think he also deserves the same $5,000

    9    incentive award.

   10               I'm happy to answer questions or go back to my table.

   11               THE COURT:     No.   Thank you, Mr. Edelson.

   12               MR. EDELSON:     Thank you.

   13               THE COURT:     Mr. Gordon.

   14               MR. GORDON:     Good morning, Judge, Richard Gordon.

   15               Mr. Berman's firm says that I'm claiming to have won

   16    the lottery and seeking a participation trophy.              And that

   17    couldn't be farther from the truth.           I have a unique practice.

   18    I represent professional athletes in Illinois in workers'

   19    compensation.     And in 2013, dozens of my clients began calling

   20    me about this case and about the NFL concussion case and

   21    asking what their rights were, because I was their lawyer or

   22    my father, who was -- I was partners with, was their lawyer.

   23    That's how I got involved in this case.

   24               I know Mr. Nichols.       I communicated with him about

   25    this case.     And I brought in the Edelson firm because I knew I
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 58 of 71 PageID #:12095
                                                                                    58

    1    needed to have that kind of muscle behind me to participate in

    2    what, at the time, I saw as a bad settlement for these

    3    players.

    4                And, so, during the entirety of this lawsuit, I have

    5    essentially been the liaison between Mr. Nichols and other

    6    class members we had.       You know, Mr. Nichols was the sole

    7    class representative, but we had retained dozens of players as

    8    class representatives whose interests were being furthered

    9    through Mr. Nichols; and, I was also keeping about a hundred

   10    other players abreast of what was going on here.

   11                The time that I put in was real time.           Most of that

   12    time was my own time put into this case.            I was responsible

   13    for understanding these players' claims and for helping to

   14    communicate what these players were looking for.              I think that

   15    the amount of time put in was commensurate with the efforts

   16    involved.    And the effort and risk was certainly there, as

   17    well.

   18                For that reason, I would say that my time should be

   19    compensated as put forth in the pleadings.

   20                THE COURT:    Thank you, Mr. Gordon.

   21                MR. GORDON:    Thank you.

   22                THE COURT:    Ms. McNulty.

   23         (No response.)

   24                THE COURT:    Mr. Jefferson.

   25                MR. JEFFERSON:     Thank you, your Honor.
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 59 of 71 PageID #:12096
                                                                                   59

    1                Dwight Jefferson representing objector Julius

    2    Whittier.

    3                Judge, first of all, let me express my thanks to the

    4    Court and the Court's staff.         Over the past couple years in my

    5    involvement in this case, your staff has been very courteous

    6    and cooperative.

    7                Judge, I know that, from observation of you in the

    8    past couple years, that you have read thoroughly every motion

    9    and exhibit that has been submitted to the Court and are very

   10    familiar with both the facts and the law regarding these

   11    requests.

   12                Contrary to what Mr. Berman said from the standpoint

   13    of the publicity associated with the original filing of this

   14    case, my knowledge of the case really did not accrue until

   15    sometime shortly before I became involved in the case on

   16    behalf of Mr. Whittier.

   17                My purpose in undertaking the case and appearing for

   18    the first time in the case, I believe, at the first

   19    preliminary settlement hearing was that after becoming aware

   20    of Mr. Whittier's condition and talking with him and taking on

   21    this case, my purpose, quite frankly, was to come and to

   22    object on his behalf to the settlement as it was originally

   23    presented, as has been pointed out today, with the non-tolling

   24    of the statute of limitations, along with the prohibition

   25    against any type of personal injury class.
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 60 of 71 PageID #:12097
                                                                                       60

    1               Mr. Whittier over the course of this case, as the

    2    Court is aware, has finally succumbed to the Alzheimer's,

    3    which ended his life.       He had been an attorney; the first

    4    African American to letter in football at the University of

    5    Texas; to go on from there to the University of Texas Law

    6    School, to a distinguished career in the practice of law in

    7    Dallas County, both as a prosecutor and in private practice.

    8               And, so, my involvement was personal to that extent,

    9    which is one of the reasons I have asked for an award for

   10    Mr. Whittier, along with a request for the fees associated

   11    with my representation of his interests in this case.

   12               He, as an Alzheimer's victim, suffered from one of

   13    the most severe diseases associated with the issue involved in

   14    this case of repetitive head injury; was the only putative --

   15    was the only class member -- named class member -- I think, in

   16    the case that was really suffering from that type of

   17    condition.     And, so, he represented all those persons still

   18    suffering from that same disease.

   19               I tried to be conservative in my fees in the sense

   20    that the hourly fee charged on this case was really below my

   21    standard fee.     In addition, I tried to be conscious of the

   22    time involvement in the case related to my involvement.                   I

   23    tried to be, as I came into this case, an active participant

   24    in trying to make the settlement better and preserving those

   25    potential rights for those persons who are actually suffering
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 61 of 71 PageID #:12098
                                                                                     61

    1    from diseases today.

    2               It is within the sound discretion of the Court with

    3    regard to these awards and to the attorneys' fees.               And, so,

    4    with that, on Mr. Whittier's behalf and my firm's behalf, we

    5    will submit our written documentation to you and request the

    6    fee that has been requested at your sound discretion.

    7               THE COURT:     Thank you, Mr. Jefferson.

    8               MR. JEFFERSON:      Thank you, your Honor.

    9               THE COURT:     So, Mr. Berman -- Ms. Fagan.

   10               MS. FAGAN:     Good afternoon, your Honor, Elizabeth

   11    Fagan for the plaintiffs.

   12               Your Honor, we acknowledge that objectors can play an

   13    important role in reviewing class action settlements and being

   14    an adversary.     And we recognize that this Court found that

   15    important during the preliminary approval process.               But not

   16    all objections are created equally.           The Seventh Circuit has

   17    set a standard for when to award fees to objectors.               The

   18    Seventh Circuit has said that objectors must produce an

   19    improvement in the settlement worth more than the fee they are

   20    seeking, otherwise they have rendered no benefit to the class.

   21               And, so, as this Court looks at each fee petition, it

   22    is important for the Court to look at the particular tangible

   23    benefit that the objector brought to the class.

   24               If we start with the first premise of why Mr. Edelson

   25    was appointed, this Court appointed Mr. Edelson to evaluate
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 62 of 71 PageID #:12099
                                                                                   62

    1    the strength of the procedural claims and, quote, whether the

    2    personal injury claims of the proposed class against the NCAA

    3    are capable of being certified under Rule 23(b)(3) and

    4    23(c)(4).

    5                Ultimately, the scope of the release as part of that

    6    adversarial process was amended.          But the Court, during that

    7    process, found that the release of a nationwide class under

    8    (b)(3) was of minimal value.         And, in fact, the primary

    9    benefit conferred upon the class is the value of the

   10    single-sport/single-school MDL, in which Mr. Edelson is

   11    currently a participant.        That is where the risk of those

   12    classes will ultimately be paid.          This class here should not

   13    bear the fees that will otherwise be gotten in the separate

   14    MDL.

   15                In fact, Mr. Edelson seeks an unheralded 4 multiplier

   16    on his time.     That's compared to class counsel, who is seeking

   17    at most a 1.4 multiplier.        And if you take our current time

   18    into place, it's 1.2.

   19                But here, in the Seventh Circuit, multipliers are

   20    awarded based on risk.        And if we look at the risk that

   21    Mr. Edelson faced at the time that he filed his objection, he

   22    took the discovery we did.         He did no additional discovery.

   23    He relied on the experts that we had.           He hired no additional

   24    experts and didn't submit any experts to this Court.               He bore

   25    very little risk, particularly once this Court defined him as
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 63 of 71 PageID #:12100
                                                                                         63

    1    the lead objector and defined his task.            It was attorney time

    2    purely.

    3               Recently there was a case in the Southern District of

    4    New York, In Re: Petrobras in 2018.           There the objector sought

    5    a lodestar with a multiplier of 1.7.           And the court said:         A

    6    substantial reduction is appropriate, as the vast majority of

    7    objectors' briefing concerned unsuccessful arguments.

    8               And the court also rejected the multiplier saying the

    9    objector faced no risks in his involvement.

   10               And, so, if we look here at the issues on which

   11    Mr. Edelson was successful, first he did bring up excluding

   12    class counsel from the release at the very outset.               And we

   13    immediately conceded that.         That was not briefed, and there

   14    was no substantial time put into that issue.

   15               Similarly, he brought up the issue of cy pres and

   16    whether the schools should have to do additional, separate

   17    testing or research other than what was already under way.

   18    Again, that was resolved up front.

   19               He also raised the issue of tolling.            We immediately,

   20    again, conceded on that issue.          That was not an issue that was

   21    fought over the last three years.

   22               And, finally, he claims responsibility for notice.

   23    However, the original notice plan before this Court always

   24    contemplated direct notice.         What we didn't know at the outset

   25    was how many schools would produce their address lists.                   So,
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 64 of 71 PageID #:12101
                                                                                   64

    1    we weren't sure of the extent of the notice plan.              So, what we

    2    did was we presented several scenarios to the Court that

    3    envisioned more or less publication notice, depending on the

    4    responses from the schools.

    5               And, obviously, luckily here, after a hard-fought

    6    process, we were finally able to get all those addresses from

    7    the schools and get direct notice out to every single class

    8    member for whom there was contact information.

    9               So, ultimately, here if we look at -- going through,

   10    there were lots of other issues that Mr. Edelson raised that

   11    were not successful and were not successful after extensive

   12    briefing before this Court.         And, so, while the adversarial

   13    process here did result in the separate MDL, it did not result

   14    in a change in the monetary amount of the settlement -- the 70

   15    million that the class has always been able to get -- or the

   16    fact that there's a 50-year medical monitoring program in

   17    place.

   18               Your Honor, if we move to Mr. Gordon's petition, I

   19    think we just have to start with the threshold question of

   20    whether he conferred a benefit on the class.             Everything that

   21    he stood here and described was him advising his individual

   22    clients as to their rights.         None of his work was presented to

   23    this Court.     Looking at his detailed time, a lot of his time

   24    is reviewing pleadings after they were filed, marketing to

   25    clients, marketing to referral lawyers, and attending
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 65 of 71 PageID #:12102
                                                                                       65

    1    hearings.    But he never -- this is the first day that I'm

    2    aware of that he stood before the Court.

    3                Ultimately, your Honor, fees are not awarded to

    4    objectors just for appearing, nor are they awarded to probably

    5    the several hundred lawyers that may have opined to their

    6    individual counsel -- or counseled their individual clients on

    7    the scope of this settlement.

    8                Your Honor, Ms. McNulty was not here.           We don't

    9    object to Clifford's lodestar.          We just object to the extent

   10    that they join in Mr. Edelson's request for a 4 multiplier.

   11                Finally, your Honor, with respect to Mr. Jefferson,

   12    Mr. Jefferson has been here from the outset.             We appreciate

   13    that.   We understand his part of the adversarial process.                I

   14    think the main part of our objection as to his time would be

   15    the time spent after Mr. Edelson was appointed lead objector,

   16    to the extent he was just joining in Mr. Edelson's positions.

   17                If your Honor has any questions?

   18                THE COURT:    No.   Thank you very much.

   19                MS. FAGAN:    Thank you.

   20                THE COURT:    All right.     So, Mr. Edelson.

   21                And, then, afterwards, I'll provide Mr. Gordon and

   22    Mr. Jefferson with a brief time for response, if they would

   23    like.

   24                MR. EDELSON:    Thank you.

   25                Your Honor, it's interesting to hear that I took very
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 66 of 71 PageID #:12103
                                                                                        66

    1    little risk in this case.        That's not been my experience over

    2    the last few years.       They actually spent a lot of time talking

    3    about how hard it is for objectors to get paid, which is true.

    4    And we're not a firm that actually objects to cases in order

    5    to get money.     We did this because we thought it was a bad

    6    deal.   And we took an enormous amount of risk.

    7               They make a few other arguments which just seem very

    8    inconsistent.     They say that once we were appointed lead

    9    objector, we had very little risk at that point and should

   10    consider the time differently.          Well, if that's true, then you

   11    should consider their time differently, as well.              They spent,

   12    apparently, millions of dollars renegotiating the deal.                   At

   13    that point, it was pretty clear that a deal was going to

   14    happen and they were going to get paid.            Why should they get

   15    any multiplier on that at all?

   16               The reason is that courts generally look at the total

   17    time and don't parse it out and say for this part of the case,

   18    there was actual risk; for this part of the case, there was

   19    this much risk.      We think that you should do that.

   20               Similarly, in regard to our lodestar, their

   21    comparison to their $9 million lodestar -- which you can

   22    evaluate for yourself -- that is an enormous number to put up

   23    in any sort of case, especially one like this which didn't get

   24    anywhere close to trial.        I don't believe that it is easy for

   25    them to stand here and say that their -- that a 1.5 multiplier
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 67 of 71 PageID #:12104
                                                                                   67

    1    is really what they're getting.          Even their reasoning makes no

    2    sense.    Somehow Mr. Berman always knew that there was going to

    3    be a 1.5 multiplier, so that's what he negotiated back years

    4    ago knowing then he was going to have to spend millions of

    5    dollars more negotiating the deal.

    6               I think the reason courts don't look so much at

    7    lodestar is because they tend to be a little bit of a fiction.

    8    As Mr. Siprut strangely said, he doesn't even think class

    9    counsel -- he thought the trend wasn't that class counsel

   10    should have to account for its time like corporate attorneys.

   11    That's, of course, not true.         I've been practicing with my own

   12    firm for 17 years, and you have more of a duty to keep track

   13    of your time.

   14               But, of course, since you don't have a client who is

   15    looking every month and looking at the bill and scrutinizing

   16    it, there is -- there are incentives to put the thumb on the

   17    scale a little bit.       That's why I think that you should look

   18    at what the actual benefit is to the class.             Ms. Fagan ignored

   19    the fact that it was over attorney settlement before.

   20               The idea that notice was actually going out wasn't

   21    true.    I think your Honor made this point, not me -- but I

   22    swear I was about to make it right before you did -- where it

   23    was an easy fix.      All they had to do was say if the member

   24    institutions wanted to get the benefit of the release, they

   25    had to send notice out.        And, then, of course, that forces the
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 68 of 71 PageID #:12105
                                                                                    68

    1    member institutions to send notice out.            That's why notice

    2    went out.    Otherwise, if you just left it to their discretion,

    3    it would have been purely publication notice.

    4                I don't know why Arrington's counsel wasn't here

    5    today.    I just want to speak on her behalf that the Clifford

    6    firm did great work and also they're like us.             They're not a

    7    firm that objects.       And there is reputational harm in stepping

    8    up and objecting to class settlements.            At the end of the day,

    9    class action attorneys like to work and play well together.

   10    And if you object to settlements, we get invited to fewer

   11    parties, which hurts our feelings.

   12                That's all I have.      Thank you, your Honor.

   13                THE COURT:    Thank you.

   14                Mr. Gordon.

   15                MR. GORDON:    Thank you, your Honor.

   16                Just very briefly, the suggestion that my efforts

   17    here were marketing is, frankly, not true and not accurate and

   18    really just kind of shows kind of the different way that some

   19    attorneys look at this type of a case.

   20                Counsel -- Mr. Berman represented one player.             We

   21    objected with one player's name, but we used the data and the

   22    comments and the criticisms of dozens of players to come up

   23    with what made a better deal for everybody, I think.               And

   24    that's essentially -- that was the role that I played in this,

   25    as well.    Communicating with and conferring with class members
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 69 of 71 PageID #:12106
                                                                                   69

    1    and their attorneys is not marketing.           It's what made this

    2    settlement better.

    3               Just real quickly in terms of risk, like I said

    4    earlier, I represent professional athletes.             There was great

    5    risk in me getting involved in this case.            And, so, the

    6    suggestion to the contrary, I think, is not supported by the

    7    reality of things.

    8               THE COURT:     Thank you.

    9               Mr. Jefferson.

   10               MR. JEFFERSON:      Judge, just briefly, three things

   11    that I believe brought value to the settlement for the class,

   12    that I participated in and was involved in from the first

   13    preliminary hearing.

   14               First of all, the reverter.         In my opinion, and as I

   15    argued to the Court, that -- and as the Court saw, as well --

   16    that was really kind of unconscionable to think that you would

   17    have a settlement where the money would revert back to the

   18    settling party.      That was -- that had a value of $50 million

   19    that's going to inure to the benefit of the class.

   20               The limitations on -- the tolling of the statute of

   21    limitations, that can impact the class, as well, because from

   22    the time that the monitoring starts, we don't know what it's

   23    going to show.      There may be very well people within the class

   24    who would then qualify to be part of the subsequent class of

   25    single-sport/single-school.         That's a benefit to the class.
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 70 of 71 PageID #:12107
                                                                                   70

    1               And, finally, a benefit to the class -- or the

    2    putative class -- members was the action that the Court has

    3    taken on the argument of the objectors to take a look at a --

    4    single-sport/single-school class actions for the personal

    5    injury.

    6               And I know that counsel pointed out in his remarks, I

    7    guess, in quotations from you, that the chances were minimal,

    8    or whatever.     And all I could think of when I heard that, to

    9    be quite honest with you, Judge, was dumb and dumber and the

   10    thought that we actually have a chance from the standpoint of

   11    those putative plaintiffs.

   12               Thank you, your Honor.

   13               THE COURT:     Thank you, Mr. Jefferson.

   14               Mr. Mester, does the NCAA take any position with

   15    regard to the fee petitions at all?

   16               MR. MESTER:     No, your Honor.         We have an agreement

   17    that we would not do so.

   18               THE COURT:     Okay.       Very good.

   19               Thank you, ladies and gentlemen.            This concludes the

   20    fairness hearing.      I will take the motion under advisement,

   21    and I will be issuing a written order shortly.

   22               Thank you.

   23                               *      *     *    *     *

   24

   25
Case: 1:13-cv-09116 Document #: 544 Filed: 03/14/19 Page 71 of 71 PageID #:12108
                                                                                   71

    1    I certify that the foregoing is a correct transcript from the
         record of proceedings in the above-entitled matter.
    2

    3
         /s/ Joseph Rickhoff                                  March 4, 2019
    4    Official Court Reporter

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
